                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

J.P. MORGAN SECURITIES LLC,                         )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )   No. 1:18-cv-02788-SEB-MJD
                                                    )
NATHAN D. SHIELDS,                                  )
MARK V. OBRZUT,                                     )
JACKSON M. STEWART,                                 )
                                                    )
                            Defendants.             )

                                  PRELIMINARY INJUNCTION

       For the reasons set out in our order issued this day:

       Defendants, their officers, agents, servants, employees, attorneys, and all other

persons in active concert or participation with these, are hereby enjoined from

       (1)    soliciting, attempting to solicit, inducing to leave, or attempting to induce to

              leave any client of Plaintiff serviced by Defendants or any of them while in

              Plaintiff’s employment, or whose name became known to Defendants or

              any of them by virtue of their employment with Plaintiff or its predecessors

              in interest; and from

       (2)    using, disclosing, or transmitting for any purpose any of Plaintiff’s

              confidential information in Defendants’ possession pertaining to Plaintiff,

              its employees, and its clients.

       Defendants, their officers, agents, servants, employees, attorneys, and all other

persons in active concert or participation with these, are further enjoined to


                                                1
       (1)      return to Plaintiff or its counsel all records, documents, and information in

                whatever form (whether original, copied, computerized, electronically

                stored, or handwritten) pertaining to Plaintiff’s customers, employees, and

                business, within twenty-four hours of receiving notice of this order.

       IT IS SO ORDERED.



             12/10/2018
       Date: _______________                       _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana

Distribution:

Jeffrey M. Csercsevits
FISHER & PHILLIPS LLP
jcsercsevits@fisherphillips.com

Christopher Charles Hagenow
BLACKWELL, BURKE & RAMSEY, P.C.
chagenow@bbrlawpc.com

Bernard Lowell Pylitt
KATZ KORIN CUNNINGHAM, P.C.
bpylitt@kkclegal.com

Leonard Weintraub
PADUANO & WEINTRAUB, LLC
lweintraub@pwlawyers.com

Sally F. Zweig
KATZ KORIN CUNNINGHAM, P.C.
szweig@kkclegal.com




                                               2
